Citation Nr: 0504507	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for dysthymic disorder.

3.  Entitlement to service connection for hiatal hernia with 
reflux.

4.  Entitlement to service connection for a lumbar spine 
condition.

5.  Entitlement to service connection for gallbladder removal 
due to alcohol addiction.

6.  Entitlement to service connection for hearing loss of the 
left ear.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to October 
1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied service connection for the above-
listed conditions.  (In that decision, the RO also referred a 
claim for dental treatment to a VA dental clinic.)  The 
veteran testified before the Board at a hearing held in June 
2004 at the RO.  In January 2005, the veteran submitted 
additional evidence directly to the Board, for which he 
waived initial RO consideration.  

The claim for service connection for a hiatal hernia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the 
veteran's claims for service connection for a dental 
condition, for dysthymic disorder, for gallbladder removal 
due to alcohol addiction, for a lumbar spine condition, for 
hypertension, and for hearing loss in the left ear has been 
obtained.

2.  The veteran received treatment for numerous teeth during 
service, most of which involved abscesses, caries, and 
periodontal disease.  Only tooth 3 required treatment after a 
finding of bone loss.

3.  Gallbladder removal, a lumbar spine disorder, and a 
dysthymic disorder were first manifested many years after 
service, and these conditions have not been related by any 
competent evidence to his service or to any incident or 
disability caused during that service.  

4.  The veteran's current hypertension was first manifested 
many years after service, and it has not been related by any 
competent evidence to his service or to any incident during 
that service (such as several mildly elevated blood pressure 
readings and an assessment of labile hypertension during a 
period of time in December 1987).  

5.  The veteran now has a hearing loss disability in his left 
ear, which is reasonably associated with his routine exposure 
to hazardous noise during service.


CONCLUSIONS OF LAW

1.  A dental condition affecting only tooth 3 was incurred in 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.381 (2004).

2.  A dysthymic disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  Gallbladder removal due to alcohol addiction was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301, 3.303, 3.304 (2004).

4.  A lumbar spine condition was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 3.303, 
3.304 (2004).

5.  Hypertension was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).

6.  Hearing loss of the left ear was incurred in the 
veteran's active service.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from June 1980 to October 
1989.  His service medical records have been obtained.

On his May 1980 medical history report at entry into active 
service, the veteran reported having severe tooth or gum 
trouble; he described having fractured teeth.  At entry, a 
dental officer did not examine him.  

In December 1980, teeth 14, 15, and 16 were extracted due to 
abscesses; he also underwent facial and palatal alveoloplasty 
with gingival resection.  In January 1981, calculus was 
removed from his teeth.  In April 1981, caries was treated on 
teeth 12 and 13.  Later that month, tooth 18 was extracted.  
In May 1981, tooth 29 was extracted due to abscess.  In June 
1981, teeth 1 and 2 were also extracted.  Caries was treated 
on teeth 3, 4, 5, 7, 28, and 32 over the next few months.  In 
September 1981, a maxillary temporary partial was adjusted.  
The following month, caries were treated on teeth 17 and 21.  
In December 1981, after complaints of a sore tooth, 
horizontal bone loss was found on distal tooth 3.

In June 1982, he complained of problems with an upper partial 
denture.  In July 1982, the final denture was inserted.  In 
November 1982, the denture broke and was sent for repair.  
After repair, the upper partial on tooth 8 was reinserted.  

In October 1986, an acrylic partial for tooth 8 was inserted.  
In May 1987, the veteran's partial denture was broken.  
Caries were treated on teeth 20, 21, and 28 in May and June 
1987.  In June 1987, a maxillary acrylic partial was 
inserted.  

In December 1987, on treatment for left heel pain, it was 
noted that the veteran's diastolic blood pressure was 
elevated (148/102).  He was scheduled for further monitoring 
of his blood pressure.  After a 5-day blood pressure check, 
three measurements were mildly elevated, and two were normal.  
On examination, however, his blood pressure was only 120/82.  
The assessment was labile hypertension; the planned treatment 
consisted of frequent blood pressure checks.  However, 
despite numerous subsequent blood pressure readings, there is 
no further mention of any hypertension or elevated blood 
pressure readings.

In April and May 1988, a broken partial was repaired and a 
denture was placed on tooth 8.  In July 1988, he complained 
of bleeding gums for two weeks.  

On separation examination in May 1989, the veteran was noted 
as having an upper partial denture and numerous missing 
teeth, but without obvious cavities.  He also had documented 
unilateral hearing loss in his right ear.  However, in his 
left ear, pure tone thresholds, in decibels, were as follows: 
10 at 500 Hertz (Hz), 5 at 1000 Hz, 15 at 2000 Hz, 5 at 3000 
Hz, and 15 at 4000 Hz.  His back, abdomen (including hernia), 
genitourinary system, and psychiatric system were all normal.  
His blood pressure was 110/64.  On a separation medical 
history report from June 1989, he denied having hearing loss, 
recurrent back pain, depression or excessive worry, nervous 
trouble of any sort, high blood pressure, or gall bladder 
trouble.  

On a June 1989 audiogram, it was noted that he was routinely 
exposed to hazardous noise; he had been issued triple flange 
earplugs.  

In May 1999, he was treated at a non-VA facility for 
abdominal pain, diagnosed as most likely alcoholic gastritis.

VA and private hospitalization records from 2000 and 2001 
reflect treatment for various conditions, including alcohol 
and substance dependence and mild pancreatitis.  In May 2000, 
he stated that he would usually drink when his nerves 
bothered him.  There also were complaints of back pain, 
although he denied having any musculoskeletal problems in 
November 2000.  At that time, he also denied having 
hypertension or other cardiac problems.  He was also treated 
for alcoholism-related problems, with a history of gastric 
reflux.  

On VA hospitalization for alcohol withdrawal in November 
2000, it was noted that the veteran first started drinking 
alcohol at 18 and first acknowledged having an alcohol 
problem in his 20s.  He also had evidence of cystitis in his 
bladder.  In December 2000, the veteran reported that he had 
no chronic medical problems that interfered with his life.

In April 2001, he was referred to the VA mental hygiene 
clinic from the emergency room because of depression.  He was 
subsequently treated for alcohol abuse, generalized anxiety 
disorder and alcohol dependence, and depression with anxiety 
and sleep disorder.

On a March 2002 VA audiology consultation note, the veteran 
had moderately severe sensorineural hearing loss in the right 
ear at 1500 to 4000 Hz; he also had moderately severe to mild 
sensorineural hearing loss in the left ear from 3000 to 4000 
Hz.  The diagnosis was asymmetrical bilateral hearing loss of 
unknown etiology that was significantly worse in the right 
ear.  A hearing aid was recommended.

On a June 2002 VA esophagus and hiatal hernia examination, 
the veteran reported having recurrent back pain and lower 
back muscle spasms for the past five to six years, without 
recollection of any back injury.  It was also noted that he 
had been hypertensive for several years.  His history 
included abdominal problems for several years and a 
cholecystectomy in the past month or so.  Symptoms included 
cramp, upper abdominal pain, occasional vomiting, and gastro 
esophageal reflux.  There was no history of gastrointestinal 
bleeding.  Examination included three measurements of blood 
pressure at 110/70.  Musculoskeletally, he had normal 
curvature of the lumbar spine and no functional limitation of 
motion of the lumbar spine due to pain.  Diagnoses were 
hypertension, well controlled on therapy; and hiatal hernia 
with reflux.  But the examiner did not find any lumbosacral 
disorder.  A diagnostic procedure identified a small sliding-
type hiatal hernia with minimal reflux.  Spine X-rays were 
normal.  

On a June 2002 VA mental disorders examination, the veteran 
reported symptoms of bad nerves, depression, and staring at 
the wall for the past five to six years.  He stated that he 
had quit drinking recently, without any change in his 
functioning.  He also described considerable anhedonia, 
diminished libido, and suicidal ideation (but without 
intent).  

On mental status examination, his predominant mood was one of 
depression, but his affect was appropriate to content.  
Thought processes and associations were logical and tight.  
No loosening of associations or confusion was noted.  No 
gross impairment in memory was observed.  He was oriented in 
all three spheres.  He did not complain of any 
hallucinations, and no delusional material was noted on 
examination.  His insight was somewhat limited; judgment was 
adequate.  He denied suicidal intent or homicidal ideation.  
The diagnosis was dysthymic disorder, and the score on the 
Global Assessment of Functioning scale (GAF scale) was 40.  

On VA audiological examination in June 2002, the veteran 
reported right ear hearing problems, for which he wore a 
hearing aid.  He also reported a history of noise exposure 
from artillery in service.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
65
60
55
LEFT
15
15
25
50
40

Speech recognition was 92 percent in the right ear and 96 
percent in the left ear.

On VA dental examination in June 2002, the veteran reported 
having had a maxillary partial denture from service.  He now 
had two fakes.  Now the partial denture did not work on the 
left side, and he claimed intermittent tooth pain on the 
upper left jaw.  He also claimed to have back teeth extracted 
during service.  Examination revealed several replaceable 
missing teeth (2, 3, 8, 14, 15, 19, 29, 30, and 31) and 
several non-replaceable missing teeth (1, 16, 17, and 32).  
X-rays showed multiple missing teeth, multiple teeth with 
decayed roots and advanced periodontal disease.  Teeth 6, 9, 
10, 11, 12, and 13 were decayed radiographically, and he had 
advanced periodontal bone loss in all quadrants of his mouth.  
He had heavy calculus and debris on his teeth; mobility of 
several teeth (9, 10, 11, 23, 24, 25, 26, and 28); several 
teeth with retained roots (6, 12, and 13); decay on several 
teeth (4, 17, and 11); and an ill-fitting maxillary partial 
denture replacing tooth 8 only.  The diagnoses were loss of 
teeth, acquired; non-restorable teeth; dental caries; and 
peridontitis.  

The examiner commented that the veteran had severe neglect of 
his teeth with advanced dental decay and advanced periodontal 
disease.  He noted that the veteran was discharged from 
service in 1989 and had apparently received no dental care 
since then.  The veteran's mouth indicated long-term dental 
neglect by the veteran.  The examiner stated "it would be 
difficult to feel that this is responsibility of military or 
VA."  

In his substantive appeal, filed in May 2003, the veteran 
discussed why his claimed conditions warranted service 
connection.  However, he clarified that he was having 
problems with hearing in his right ear, not in his left ear.

On VA audiology and speech pathology examination in June 
2003, a VA audiologist noted that the veteran's service 
medical records showed normal thresholds in the left ear both 
on entering and leaving active service.  The examiner opined:  
"[A]s his hearing was normal in the left ear at the time he 
was discharged from service, in my opinion, it is less likely 
than not that the veteran's hearing loss in the left ear is 
related to his military service."  

At a hearing held before the Board in June 2004, the veteran 
testified that he underwent replacement of a partial denture, 
insertion of caps, repair of a chipped tooth, and cleaning 
during active service.  He had recently seen a private 
dentist who apparently had recommended removal of numerous 
teeth and replacement with dentures.  He essentially 
contended that the failure to complete corrective dental 
treatment in service had led to the development of additional 
dental problems after service, which now necessitated 
dentures.  He indicated that he had first become aware of 
some problem with hypertension in the late 1990s and that he 
was first diagnosed with the condition in 2000.  His 
representative pointed out a diagnosis of hypertension in 
December 1987 (i.e., during active service).  He stated that 
he developed hearing loss in his left ear as a result of 
service with an artillery unit, just as he had developed 
hearing loss in the right ear (for which service connection 
was already established); he reported still having problems 
with his hearing in his left ear.  He stated that he 
developed an addiction to alcohol, which resulted in his 
separation from service, and that his alcohol addiction had 
caused gallbladder problems that ultimately necessitated its 
removal in 2001.  He stated that he was scheduled for 
colonoscopy the following month, in order to assess the cause 
of problems that were more severe than before the gallbladder 
removal.  He related his current back pain to the gallbladder 
surgery and medications prescribed for stomach problems.  He 
also related the hernia to the gallbladder surgery.  Finally, 
he stated that he had depression in service, which then led 
to his alcohol addiction; however, he first sought treatment 
for that condition in 2000.    

A private doctor's medical records from June 2004 show 
treatment for various conditions, including increased back 
pain, hypertension, and depression.  

VA medical records show that the veteran was seen in November 
2004 for angina, with a history of hypertension.  Testing 
showed no evidence of ischemia. 

The veteran wrote in January 2005 that a few days earlier, he 
had suffered a heart attack, which had required surgery.  He 
argued that he had had hypertension in service that directly 
caused the recent heart attack.

II.  Analysis

A.  Merits

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service, in the line of duty, but no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for certain chronic diseases, 
including hypertension, will be presumed if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a) (2004).

1.  Dental condition

The veteran is seeking service connection both for 
compensation purposes and for outpatient dental treatment 
purposes.  The RO has referred the claim for outpatient 
dental treatment to the appropriate VA decisionmakers, and 
the only issue actually on appeal to the Board at this time 
is the claim for service connection for a dental condition 
for compensation purposes only.  

VA law and regulation limit compensable dental disabilities.  
Under 38 C.F.R. § 3.381 (2004), service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161 (2004).  (Dental treatment 
of teeth, even extractions, during service does not 
constitute dental trauma.  VAOPGCPREC 5-97 (Jan. 22, 1997).)  
Hence, the law precludes establishment of service connection 
for compensation purposes for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease such disabilities.

Furthermore, VA's Rating Schedule distinguishes between 
"replaceable missing teeth" or periodontal disease, and 
teeth lost as a result of "loss of substance of body of 
maxilla or mandible."  Simington v. West, 11 Vet. App. 41 
(1998).  The former may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment, but the loss of 
teeth as described in the latter provision may be service-
connected for compensation purposes and rated, in accordance 
with the applicable diagnostic code, when the loss is 
service-connected.  38 C.F.R. § 3.381; see 38 C.F.R. § 4.150, 
Diagnostic Codes 9900 to 9916 (2004).

Each defective or missing tooth and each disease of the teeth 
and periodontal tissues must be considered separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The veteran's service medical records reflect that he entered 
service with severe tooth or gum trouble, described as 
fractured teeth by the veteran.  However, this statement at 
the veteran's entry into active service is not particularly 
helpful since it does not mention any specific teeth and 
since the veteran was not examined by an dental officer.  

The service medical records also reflect treatment for 
numerous missing teeth during service.  However, of the 
veteran's many dental problems that were reported or treated 
during his active service, only one involves "loss of 
substance of body of maxilla or mandible."  See Simington, 
supra.  

In December 1981, when the veteran complained of a sore 
tooth, horizontal bone loss was found on distal tooth 3.  
Therefore, service connection is granted, but only for tooth 
3.  

Aside from tooth 3, no dental condition other than 
replaceable missing teeth and carious teeth is shown.  As the 
replaceable missing teeth and carious teeth are not disabling 
conditions for which service connection may be granted for 
compensation purposes, and no other dental condition was 
shown during or after service, a basis for payment of 
compensation benefits in connection with the veteran's claim 
has not been established.  

2.  Dysthymic disorder

The veteran contends that he developed depression or a 
dysthymic disorder during service.  He also alleges that he 
was separated from active service due to alcohol- and 
psychiatric-related problems.  However, there is no evidence 
of any psychiatric treatment or symptoms whatsoever during 
his active service.  His DD214 specifies unsatisfactory 
performance as the reason for his separation from service.  
Such evidence only provides negative evidence against this 
claim. 

Moreover, there is no evidence whatsoever that the veteran 
has any current psychiatric problems that are related to his 
active service.  The post-service medical records provide 
more negative evidence against this claim.  The available 
evidence and testimony from the veteran himself indicate that 
he has been treated for psychiatric problems only fairly 
recently (i.e., from 2000 to the present).  None of his 
current psychiatric problems have been attributed by any 
competent evidence to his active service, which ended over a 
decade earlier.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The weight of the credible evidence demonstrates that a 
dysthymic disorder was first manifested years after service 
and was not related to the veteran's service or any incident 
therein.  As the preponderance of the evidence is against 
this claim, the "benefit-of-the-doubt" rule is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Gallbladder removal due to alcohol addiction and a lumbar 
spine condition 

The Board will address these two claims together, since the 
veteran contends that they are inter-related.  Primarily, the 
veteran contends that he developed alcohol addiction as a 
result of his active service, and that this alcohol addiction 
eventually resulted in the need for removal of his 
gallbladder and in the development of a lumbar spine 
condition.

First, the Board notes that none of these conditions was 
first manifested at any time during the veteran's active 
service.  Moreover, the veteran does not allege that any of 
these conditions was first manifested during such time.

Second, the Board must examine whether service connection may 
be warranted for any of these conditions because of alcohol 
addiction that the veteran relates to his active service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted for any of these conditions on 
this basis.

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty and not the result of a veteran's own misconduct 
when the person on whose account benefits are claimed was at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002).  No 
compensation shall be paid if a disability is the result of a 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1131 (West 2002).

The term "in the line of duty" is defined by regulation in 
38 C.F.R. § 3.1(m) (2004).  In the line of duty means an 
injury or disease incurred or aggravated during a period of 
active military, naval, or air service unless such injury or 
disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was 
the result of his or her abuse of alcohol or drugs.

Line of duty and misconduct are further discussed in 38 
C.F.R. § 3.301 (2004).  Direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in the line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  The simple drinking of alcoholic beverage is not 
of itself willful misconduct.  Further, organic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
original.  38 C.F.R. § 3.301(c)(3) (2004).  An injury or 
disease incurred during active military, naval or air service 
shall not be deemed to have been incurred in line of duty if 
such injury or disease was a result of the abuse of alcohol 
or drugs by the person on whose service benefits are claimed.  
Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability or death of the user; drug abuse means the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or nonprescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effect.  38 
C.F.R. § 3.301(d) (2004).

In Barela v. West, 11 Vet. App. 280 (1998), the United States 
Court of Appeals for Veterans Claims held that while 
compensation may not be paid for any disability resulting 
from alcohol abuse, 38 U.S.C.A. § 1110 did not preclude 
awarding service connection for alcohol abuse.  That caselaw 
has since been overturned and cannot be applied 
retroactively.  See Brewer v. West, 11 Vet. App. 228, 231-33 
(1998); Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  VA's 
General Counsel has since concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990 (as in this case).  VAOPGCPREC 7-99; 
see also VAOPGCPREC 2-98.  That is because section 8052 of 
the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, 
amended the status governing line of duty determinations and 
the definition of a "service-connected" disability.  
38 U.S.C.A. §§ 101(16) and 105(a) (West 2002).

As a result, the law prohibits service connection for the 
claimed conditions (gallbladder removal, a lumbar spine 
condition) based on the argument that they resulted from 
alcohol addiction during service.

While the law prohibits compensation for primary alcohol 
abuse which begins in service, as well as for conditions that 
are secondary to such primary alcohol abuse, the law does not 
prohibit compensation for an alcohol abuse disorder which is 
secondary to an established service-connected condition (such 
as when secondary to a service-connected psychiatric 
disorder).  Allen v. Principi, 237 F.3d 1368 (Fed. Cir 2001).  

However, with regard to this argument, the Board has also 
concluded today, supra, that service connection is not 
warranted for dysthymic disorder.  Therefore, there is no 
service-connected disability of record that caused or 
aggravated the veteran's alcohol addiction.  Having rejected 
the veteran's contention, the Board need not discuss if any 
of the claimed conditions (gallbladder removal, a lumbar 
spine condition) are even related to alcohol addiction.

In sum, the weight of the credible evidence demonstrates that 
gallbladder removal and a lumbar spine condition were first 
manifested years after service and are not related to the 
veteran's service or any incident therein.  Both service and 
post-service medical records provide negative evidence 
against these claims. 

As the preponderance of the evidence is against this claim, 
the "benefit-of-the-doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.  Additionally, insofar as the veteran was 
seeking service connection for these conditions based on 
alcohol addiction, his claim is without legal merit and must 
likewise be denied because of lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

4.  Hypertension

The veteran contends that he first developed hypertension 
during service.  His service medical records certainly show 
that he was seen for several elevated blood pressure readings 
in December 1987.  However, not all of his blood pressure 
readings were elevated; only three were mildly elevated, 
while two were normal, and the assessment was thus "labile" 
hypertension.  Since this condition was labile, that is 
constantly changing and likely to change, the Board must 
consider whether the hypertension found in December 1987 
persisted at any other point during service.  

The service medical records show no further elevated blood 
pressure readings, even though the service department 
continued to monitor the veteran's blood pressure as part of 
a recommended plan formulated in December 1987 when the 
labile hypertension was noted.  Moreover, the separation 
examination and history report from 1989 do not mention any 
further blood pressure abnormalities.  As a whole, the Board 
must find that the service medical records provide negative 
evidence against this claim. 

Medical records from 2000 onward show treatment for 
hypertension at the present time.  However, none of those 
records relates any current hypertension to the one set of 
measurements in December 1987 during the veteran's active 
service.  The veteran has also submitted recent evidence 
regarding angina as well as a statement concerning a recent 
heart attack; however, aside from his own assertions, none of 
the submitted records indicate any relationship between his 
service and any current heart condition; nor does this recent 
evidence suggest the possibility of any competent, medical 
evidence relating any current hypertension or heart condition 
to service.

Based on a total review of the record, the Board must find 
that the weight of the credible evidence demonstrates that 
hypertension was first manifested years after service and was 
not related to the veteran's service or any incident therein.  
As the preponderance of the evidence is against this claim, 
the "benefit-of-the-doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

5.  Hearing loss of the left ear

Service connection has already been established for hearing 
loss of the right ear.  Although the veteran at one point 
contended that he was not seeking service connection for 
hearing loss of the left ear, most recently, he has continued 
to maintain that he now has left-ear hearing loss that is due 
to service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The lack of any evidence that a veteran exhibited hearing 
loss during service is not fatal to a veteran's claim.  The 
laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  As stated by the Court: 

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the veteran's service medical records do not 
show any left-ear hearing loss within the criteria of 
38 C.F.R. § 3.385.  However, the results on a June 2002 VA 
audiological examination satisfy the numerical criteria under 
38 C.F.R. § 3.385 that are a prerequisite to a determination 
that a hearing loss disability exists.

That is not the end of the inquiry.  The Board must now 
consider whether the current left-ear hearing loss was 
incurred in the veteran's active service.  As noted above, 
service connection is already established for right-ear 
hearing loss.  The basis for that award of service connection 
was the in-service evidence of hearing loss.  But the 
veteran's service medical records also show that the veteran 
was "routinely" exposed to hazardous noise and was even 
issued hearing protection.  There is no evidence of any 
significant post-service noise exposure.  In view of the 
evidence of routine exposure to hazardous noise during 
service, the veteran's statements regarding his exposure to 
artillery unit fire, his already service-connected right-ear 
hearing loss, and the lack of any significant post-service 
noise exposure or other non-service-related etiology for 
current left-ear hearing loss, the Board concludes that 
service connection is warranted for hearing loss in the left 
ear.  The Board has also considered and applied the 
"benefit-of-the-doubt" rule in reaching this conclusion.  
See 38 U.S.C.A. § 5107(b) (West 2002).

B.  Veterans Claims Assistance Act of 2000

The Board has also considered the effect of recent 
legislation and developments involving VA's duty to notify 
and assist claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 
5103 & 5107 (West 2002), (the "VCAA") was signed into law.  
This enhanced the notification and assistance duties of the 
VA towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
August 2002, that is, after the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding all of the veteran's claims informed him of 
the bases for the decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defects that may exist with regard to 
the timing of the VCAA notices to the veteran are harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of these claims.  

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
correspondence in October 2001, February 2002, April 2002, 
June 2002, and July 2003; a statement of the case in May 
2003; and a supplemental statement of the case in April 2004.  
The VA has also sent additional correspondence at various 
times throughout this adjudication, including requests for 
evidence of medical treatment and lay statements or other 
evidence corroborating alleged stressors.  These documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision.  There can be no harm to the veteran, 
as the VA has made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, the VA has 
satisfied its "duty to notify" the veteran.

Through discussions in correspondence, the rating decisions, 
the hearings, the statement of the case, the supplemental 
statement of the case, and the Board's remand, the VA has 
informed the veteran of the evidence necessary to 
substantiate his claim for an increased rating for a left 
shoulder disability.  He has been informed of his and the 
VA's respective responsibilities for providing evidence.  
Pertinent identified medical records have been obtained.  It 
does not appear that there is any additional, relevant 
medical treatment evidence that should be obtained with 
regard to these claims.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.    

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim for an increased 
rating for a left shoulder disability.  The RO satisfied its 
duty to assist the veteran by obtaining his service and all 
pertinent medical records in support of the claim.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA or prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that the VCAA is not applicable in all 
cases.  The Court has concluded that the VCAA is not 
applicable where an appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance if no reasonable possibility exists that 
assistance would aid in substantiating claim).  

In closing, the Board finds that the VA has satisfied all 
provisions of the VCAA and its implementing regulations with 
regard to the duties to notify claimants of all requirements 
and to assist claimants in the development of their claims.


ORDER

Service connection for compensation purposes alone is granted 
for tooth 3 only.

Service connection for dysthymic disorder is denied.

Service connection for gallbladder removal due to alcohol 
addiction is denied.

Service connection for a lumbar spine condition is denied.

Service connection for hypertension is denied.

Service connection for hearing loss in the left ear is 
granted.
 

REMAND

At his June 2004 hearing, the veteran indicated that he was 
scheduled to undergo a colonoscopy the following month to 
address a condition involving a hiatal hernia and reflux.  At 
this time, the Board is not able to render a judgment as to 
the relevance of this procedure to the veteran's claim for 
service connection for hiatal hernia with reflux without this 
evidence.  In the interest of fairness and of obtaining all 
evidence of which the VA has notice, the Board will remand 
this claim to enable the RO to obtain and assess the evidence 
from the colonoscopy.  

Accordingly, the case is REMANDED to the RO, via the AMC in 
Washington, D.C., for the following actions: 

1.  The RO should obtain sufficient 
identifying information from the veteran 
regarding a scheduled colonoscopy that 
was to have been performed in June or 
July 2004 and should then obtain copies 
of the relevant treatment records.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for hiatal hernia 
with reflux.  If the RO's decision 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for response 
thereto.  The case should thereafter be 
returned to the Board for its review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  All claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


